Citation Nr: 0107791	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death, and if so, whether the benefits sought on 
appeal should be granted.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000). 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to April 
1942, from April 1942 to December 1942, and from August 1945 
to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 

This issues of service connection for the cause of the 
veteran's death, and entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2000), are addressed in the REMAND portion 
of this action.


FINDINGS OF FACT

1.  The appellant did not submit a notice of disagreement 
within one year of the date of mailing of notice of a 
November 1997 RO rating decision denying service connection 
for the cause of the veteran's death.

2.  Since the November 1997 unappealed RO denial of the claim 
for service connection for the cause of the veteran's death, 
evidence was submitted which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to decide 
fairly the merits of the claim. 


CONCLUSIONS OF LAW

1.  The November 1997 RO determination that denied a claim 
for service connection for the cause of the veteran's death 
is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the November 1997 RO rating 
decision denying service connection for the cause of the 
veteran's death, which was the last final denial with respect 
to this issue, is new and material; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. § 3.156 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its August 1999 RO rating decision, the RO reopened the 
appellant's claim for service connection for the cause of the 
veteran's death.  The Board herein confirms that the RO's 
reopening of the claim was correct.  However, as the RO 
denied the appellant's claim as not well grounded, the Board 
finds in the REMAND portion of this action that the case must 
be readjudicated by the RO under the newly heightened notice 
and development requirements contained in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

At the time of his death, the veteran was service-connected 
for a wound to the right occipito-parietal region, piercing 
the skull with retained foreign bodies in brain substance, 
rated as encephalopathy, traumatic; and residuals of a shell 
fragment wound to the right arm.  The appellant contends that 
the veteran's brain injury contributed to the cause of the 
his death, and seeks service connection for the cause of the 
veteran's death on this basis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156.

In the case at hand, the appellant did not file a notice of 
disagreement within one year of the date of mailing of notice 
of a November 1997 RO rating determination denying service 
connection for the cause of the veteran's death.  Thus, the 
November 1997 decision became final.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

In the present case, the RO has received a February 1999 
written statement from Eugenio A. Javier, Jr., M.D., 
indicating that he treated the veteran for a variety of 
complaints and symptoms, the most prominent of which were 
chronic headache, depression, insomnia, lack of interest in 
his whole being, moroseness, and loss of appetite in the late 
1980's and early 1990's.  The physician attributed these to 
an inservice bullet wound to the head where a bullet lodged 
in the right occipital-parietal area of the brain.  He 
further asserted that in the early 1990's the veteran 
experienced dyspnea, occasional chest pains, and urinary 
symptoms.  Dr. Javier elaborated that the veteran had become 
malnourished and his state of depression had deteriorated, 
but despite advice he would not hear of entering a hospital 
for proper evaluation and management.  

The Board views this statement in the context of a prior, 
October 1996, statement from Dr. Javier that he had treated 
the veteran for the last several years before his death.   In 
this earlier letter, Dr. Javier described the veteran's usual 
complaints as headache, dizziness, and tinnitus.  He said the 
veteran had been observed to present mood depression, 
indifference to surroundings, and apathy to self-care.  Dr. 
Javier asserted that these symptoms could be attributed to 
encephalopathy secondary to a foreign metallic object in the 
right occiput-parietal area of the brain.  He asserted that 
the more prominent symptoms during the later years of the 
veteran's life were dyspnea and cough due to emphysema.  He 
described the veteran as having become prone to infections 
because of the encephalopathy, namely chronic bronchitis and 
later emphysema.

The Board further views the new January 1999 letter from Dr. 
Javier in the context of the veteran's previously submitted 
January 1993 death certificate, showing the veteran to have 
died of cardio-respiratory arrest, with an antecedent cause 
of increased intracranial pressure, and an underlying cause 
of chronic brain syndrome, with other significant conditions 
contributing to death described as foreign body right 
occipital parietal area and traumatic head injury.

Also newly received is a medical certificate dated February 
1999 from the Holy Family Clinic indicating that the veteran 
was confined in its hospital from September 3, 1993, to 
September 8, 1993, and discharged with the following 
diagnoses: pulmonary tuberculosis with atelectasis, left; 
acute pyelonephritis; ischemic heart disease; oral 
candidiasis; and malnutrition.  The underlying treatment 
records (which were of record at the time of the previous 
November 1997 RO denial of the appellant's claim) contain 
explicit reference to the veteran's loss of appetite and 
physical weakness, consistent with the February 1999 Medical 
Certificate's diagnosis of malnutrition, and arguably 
consistent with Dr. Javier's February 1999 new assertions 
regarding the veteran's loss of appetite and malnutrition in 
describing the veteran's deteriorating health in the years 
prior to his death.

The Board acknowledges that there is significant additional 
evidence of record that must ultimately be considered in 
evaluating the merits and credibility of Dr. Javier's medical 
and factual assertions.  However, in evaluating whether new 
and material evidence has been submitted, the evidence is to 
be viewed in the context of completeness of the record rather 
than whether the merits of the claim would be altered in 
light of receipt of the new evidence.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Dr. Javier's January 1999 
assertions add additional information to the record, 
purportedly based on the recollection of personal observation 
of the veteran by a treating physician in the years prior to 
his death.  For example, the January 1999 correspondence adds 
to the record this physician's recollection that the veteran 
experienced a loss of appetite due to his brain disability 
and had become malnourished during the years before his 
death.  More generally, the opinion emphasizes the veteran's 
service-connected brain injury as the cause of the veteran's 
deterioration in health, lack of self-care, and failure to 
obtain proper medical care during his later years in life.  
Thus, the case is reopened, in the interest of adjudicating 
the merits of the case on the basis of a complete record, to 
include the new as well as repeated observations and 
recollections of a treating physician with a point of view 
much more favorable to the appellant than some other medical 
opinions and evidence of record, and not so entirely 
inconsistent with all other evidence of record as to render 
the observations and recollections inherently incredible.  


ORDER

The claim for service connection for the cause of the 
veteran's death is reopened.  Further direction in this 
matter is provided in the REMAND portion of this action, 
directly below.



REMAND

The Board notes that the appellant's claims for service 
connection for the cause of the veteran's death, and 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, were denied as not well grounded in an August 1999 RO 
rating decision. 

As the RO is no doubt aware, recently enacted legislation, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The record should be carefully reviewed by the RO and 
compliance with the provisions of the newly enacted VCAA 
ensured.  The determination of the specific RO development 
and notice requirements of the VCAA are evolving matters at 
the time of this Board action.  See Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001).

Accordingly, the case is REMANDED for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should conduct any further 
development and fulfill the newly 
heightened notice requirements as 
appropriate pursuant to the Veterans 
Claims Assistance Act of 2000.  

3.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

